Exhibit10.11

EMPLOYMENT AND NON-COMPETITION AGREEMENT

THIS AGREEMENT, dated and effective this 31 day of January 2011, between SCBT
Financial Corporation ("Company"), a bank holding company organ ed and existing
under the laws of the State of South Carolina, and John S. Goettee ("Employee").

WHEREAS, Company and Employee wish to and enter into this Agreement under the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of mutual covenants contained herein, and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties do mutually agree as follows:

1.         Employment. The Company agrees to employ Employee, and Employee
agrees to serve the Company, upon the terms and conditions set forth in this
Agreement.

2.         Term.  The term of this employment hereunder shall commence
immediately upon the date hereof and shall continue for a period of three years
unless terminated earlier as provided herein (the "Term"); provided, however,
that on each anniversary date of this Agreement, the Term shall be extended for
one year (so that on each anniversary date the Term will be three years) unless
at least sixty (60) days prior to any such anniversary date either party gives
to the other notice in writing of non-renewal. If one of the parties provides
notice in accordance with this Section 2 but the parties do not enter into a new
Agreement prior to the expiration of the Term, the Employee's employment shall
become one of at-will, meaning that either party could terminate the Agreement
for any or no reason and with or without notice to the other.

3.         Position and Responsibilities. During the period of employment
hereunder, Employee shall serve as Southern Banking Group President for South
Carolina Bank and Trust, N.A. (the "Bank"), a wholly-owned subsidiary and/or
affiliate of the Company, or in such other office and authority as may be
designated by the Board of Directors of the Company and/or the Bank. Employee
shall have the duties, responsibilities, rights, power, and authority that may
be from time to time delegated or assigned to him by the Board of Directors of
the Company and/or the Bank. Employee acknowledges and agrees that he owes to
both the Company and Bank all duties, responsibilities, and obligations set
forth in this Agreement, including but not limited to the post-employment
restrictions of Paragraphs 8 and 9 of this Agreement, as well as those duties,
responsibilities, and obligations imposed on him by all applicable state and
federal laws.

4.         Duties.  During the period of employment hereunder, Employee shall
devote all of his business time, attention, skills and efforts to the business
of the Company and the faithful performance of his duties and responsibilities
hereunder. Employee shall be loyal to the Company and shall refrain from
rendering any business services to any person or entity other than the Company
and its affiliates without the prior written consent of the Company. Employee
may, and is encouraged to participate in such civic, charitable, and community
activities that do not substantially interfere with the performance of his
duties under this Agreement. Employee shall be permitted to make private
investments so long as these investments do not materially and adversely affect
his employment hereunder.







--------------------------------------------------------------------------------

 



PARTS OF THIS AGREEMENT ARE SUBJECT TO BINDING ARBITRATION

5.         Compensation and Benefits. For all services rendered by Employee to
the Company hereunder, the Company shall compensate Employee as follows:

(a)          Base Salary. During the period of employment hereunder, the
Company shall pay Employee an annual salary (as increased by the Company from
time to time in its sole discretion, "Base Salary") of $229,000.00 per year,
subject to applicable federal and state income and social security tax
withholding requirements. The Base Salary shall be payable in accordance with
the Company's customary payroll practices.

(b)          Reimbursement of Expenses. The Company shall pay or
reimburse Employee for all reasonable travel and other business related expenses
incurred by him in performing his duties under this Agreement. Such expenses
shall be appropriately documented and submitted to the Company in accordance
with the Company's policies and procedures as established from time to time. In
no event, however, shall reimbursement of expenses be paid later than the end of
the year following the year in which the expense was incurred.

(c)          Vacation and Sick Leave. Employee shall be provided with vacation
and sick leave in accordance with the Company's policies and procedures for
senior executives as established from time to time.

(d)          Employee Benefit Plans. During the period of employment
hereunder, Employee shall be entitled to participate in the employee benefit
plans of the Company or its successors or assigns, as presently in effect or as
they may be modified or added to from time to time, to the extent such benefit
plans are provided to other similarly situated employees.

(e)           Incentive Bonus and Stock Option/Grant Plans. During the period
of employment hereunder, Employee shall be entitled to participate in the
Company's incentive- based bonus and stock option/grant plans, applicable to his
employment position, in accordance with both the terms and conditions of such
plans and the Company's policies and procedures as established and amended from
time to time at the Company's sole discretion.

(f)           Other Fringe Benefits. During the period of employment hereunder,
the Company shall reimburse Employee for the expense of his attendance at such
meetings and conventions the Company requires him to attend. Any and all
reimbursements payable to the Employee for attending meetings and conventions
which Employee is required by the Company to attend shall be paid no later than
the end of the year following the year in which the expense was incurred.

(g)          Total Compensation. As used herein, the term Total Compensation
shall refer to the aggregate total of: (i) the Employee's Base Salary at the
time the Employee's employment terminates, (ii) the greater of the Employee's
annual bonus for the fiscal year immediately preceding the fiscal year in which
Employee's employment terminates or the average of the annual bonus for the
prior five fiscal years preceding termination, and (iii) the amount the Company
contributes towards Employee's health and dental insurance on a monthly basis as
of the time the Employee's employment terminates.

 





2 of 12

--------------------------------------------------------------------------------

 



6.         Termination of Employment.

(a)          Termination Upon Death, Disability or For Cause. The Company
shall have the right to terminate Employee's employment hereunder upon the death
or Disability (as defined below) of Employee or for Cause (as defined below). If
Employee's employment is terminated due to death, Disability or for Cause, the
Company shall have no further obligation to Employee under this Agreement.
Termination for Disability or for Cause shall be effective immediately or upon
such notice to Employee of such termination as may be determined by the Board of
Directors. For the purpose of this Agreement:

(i)          "Disability" means "disability" (as such term is defined under the
Company's disability insurance policy maintained for Bank executives from time
to time) suffered by Employee for a continuous period of at least three months
or any impairment of mind or body that is likely to result in a "disability" of
Employee for more than six months during any twelve-month period.

(ii)          "Cause" means: (A) the repeated failure of Employee to perform his
responsibilities and duties hereunder; (B) the commission of an act by Employee
constituting dishonesty or fraud against the Company or the Bank; (C) being
charged with a felony; (D) habitual absenteeism; (E) Employee is determined to
have been on the job while under the influence of alcohol, unauthorized or
illegal drugs, prescription drugs that have not been prescribed for the
Employee, or other substances that have the potential to impair the Employee's
judgment or performance; (F) the commission of an act by Employee involving
gross negligence or moral turpitude that brings the Company or any of its
affiliates into public disrepute or disgrace or causes material harm to the
customer relations, operations or business prospects of the Company or its
affiliates; (G) bringing firearms or weapons into the workplace; (H) the
Employee's failure to comply with policies, standards, and regulations of
Company; (I) the Employee's engagement in conduct which is in material
contravention of any federal, state or local law or ordinance other than a minor
offense which does not reflect or impact upon the Employer or Bank; (J) the
Employee's engagement in conduct which is unbecoming to or inconsistent with the
duties and responsibilities of a member of management of the Employer; or (K)
the Employee engaging in sexual or other form of illegal harassment.

In the event of termination of Employee's employment for death, Disability or
Cause under this Section 6(a), Employee shall be entitled only to the Base
Salary earned through the date of termination. In the case of the Employee's
death such payment shall be made to Employee's estate unless the Employee has
directed otherwise in a writing directed to the Company prior to his death.

(b)          Termination Without Cause. The Company shall have the right
to terminate Employee's employment at any time and for any reason subject to the
provisions of this Section 6(b). In the event that the Company shall terminate
Employee's employment for any reason other than as provided in Section 6(a), the
Company shall as its sole obligation hereunder pay to Employee the Base Salary,
subject to applicable federal and state income and social security tax
withholding requirements and in accordance with the Company's customary payroll
practices, for the twelve month period immediately following termination. To the
extent that any





3 of 12

--------------------------------------------------------------------------------

 



amount payable during the six month period following termination exceeds the
lesser of (1) two times the employee's annual rate of compensation for the
taxable year before the taxable year in which the termination occurs, or (2) two
times the then current compensation limit set for tax- qualified retirement
plans under Internal Revenue Code Section 401(a)(17), such excess amount shall
not be paid to Employee before the date that is six months after the date of
termination of the Employee (or, if earlier than the end of the six month
period, the date of death of the Employee). In addition, for a period of twelve
months, the Company shall contribute towards Employee's COBRA premium, i.e., pay
the same monthly amount for family coverage as it would if he were an active
employee, if Employee is covered under Company or Bank's health welfare benefit
plan prior to the cessation of his employment and elects to maintain coverage
through COBRA. Employee shall be responsible for the remaining portion of the
monthly COBRA premium during this period. If Employee fails to make his portion
of the COBRA payment before the 10th of the month for which coverage is sought
(i.e. January loth for January coverage), the Company's obligation under this
Section 6(b) to pay toward Employee's monthly COBRA premium shall cease. If
Employee elects to extend coverage under Company or Bank's health welfare
benefit plan after twelve months, Employee will be responsible for the payment
of the entire applicable COBRA premium. If Employee becomes eligible to enroll
in another employer-sponsored health welfare benefit plan prior to end of the
twelve months or Employee becomes eligible for Medicare, Company's obligation
under this Section 6(b) to pay toward Employee's monthly COBRA premium shall
cease. The Company's obligations to make certain payments to or on behalf of the
Employee under this Section 6(b) is expressly conditioned upon the Employee
executing and returning to Company a settlement agreement that will include a
full waiver and release of all claims, including potential claims known or
unknown, against Company, Bank, their officers, directors, agents, employees,
etc.

(c)          Termination by Employee. Employee shall have the right at any
time voluntarily to terminate his employment, upon 30 days written notice, in
which event Employee shall be entitled only to the Base Salary through the date
of termination.

7.          Change of Control.

(a)          If

(i)        a Change of Control (as defined below) occurs during the Term of this
Agreement or any extension thereof; and

(ii)        (A) Employee's employment is terminated in anticipation of a Change
in Control, or (B) Employee is employed by the Company or an affiliate thereof
at the time such Change of Control occurs, and at anytime within one year after
the Change in Control occurs

(1)              the Employee is given notice of non-renewal of this Agreement
pursuant to Section 2 hereof, or his employment is terminated by the Company or
an affiliate or successor thereof for any reason other than for death,
Disability or Cause, or





4 of 12

--------------------------------------------------------------------------------

 



(2)              Employee voluntarily terminates his employment during the
Window Period, as hereinafter defined, for any reason other than death or
Disability, or Employee terminates his employment for Good Reason, as
hereinafter defined, the Company (or its successors) shall pay to Employee, or
his beneficiary in the event of his subsequent death, subject to applicable
federal and state income, social security and other employment tax withholding,
an amount (the "Change in Control Payments") equal to two times the Employee's
Total Compensation.

(b)        The Change of Control Payment is in lieu of and not in addition to
any payments provided for under Section 6 of this Agreement. Such amount shall
be paid in two equal payments each consisting of one-half the total Change of
Control Payments with the first payment to be made immediately upon the
cessation of employment, the second to be made exactly one year later. To the
extent that any amount payable immediately upon the cessation of employment
exceeds the lesser of (1) two times the employee's annual rate of compensation
for the taxable year before the taxable year in which the termination occurs, or
(2) two times the then current compensation limit set for tax-qualified
retirement plans under Internal Revenue Code Section 401(a)(17), such excess
amount shall not be paid to Employee before the date that is six months after
the date of termination of the Employee (or, if earlier than the end of the six
month period, the date of death of the Employee). The Company or its successor's
obligations to make certain payments to or on behalf of the Employee under this
Section 7 is expressly conditioned upon the Employee executing and returning to
Company or its successor a settlement agreement that will include a full waiver
and release of all claims, including potential claims known or unknown, against
Company, Bank, successors, assigns, their officers, directors, agents,
employees, etc.

(c)        Notwithstanding anything in this Agreement to the contrary, if a
Change of Control occurs after the date of this Agreement, and if Employee is
entitled under any agreement or arrangement to receive compensation that would
constitute a parachute payment (including, without limitation, the vesting of
any rights) within the meaning of Code §280G (the "Parachute Payments"), the
Change of Control Payment shall be reduced to the extent necessary to cause the
aggregate present value of all payments in the nature of compensation to
Employee that are contingent on a change in the ownership or effective control
of the Company or in the ownership of a substantial portion of the assets of the
Company, not to exceed 2.99 times the Base Amount, all within the meaning of
Code §280G.

(d)        For purposes of this Section, "Window Period" shall mean the
thirty-day period immediately following elapse of six months after the
occurrence of any Change of Control (as defined below).

(e)        For purposes of this Section, "Good Reason" shall mean,
without Employee's express written consent the occurrence of any of the
following circumstances unless such circumstances are fully corrected within
thirty days after Employee notifies the company in writing of the existence of
such circumstances as hereinafter provided:

 





5 of 12

--------------------------------------------------------------------------------

 



(i)         a material diminution in the Employee's authority, duties, or
responsibilities other than those contemplated by Section 3 hereof or materially
inconsistent with the position with the Company that Employee held immediately
prior to the assignment of such duties or responsibilities or the condition of
Employee's employment from those contemplated in Section 3 hereof;

(ii)       a material diminution in the authority, duties, or responsibilities
of the supervisor to whom the Employee directly is required to report, including
a requirement that an employee report to a corporate officer or employee instead
of reporting directly to the board of directors of a corporation;

(iii)      a material diminution in the budget (if any) over which the Employee
retains authority;

(iv)       a reduction by the Company in Employee's total compensation as in
effect on the date hereof or as it may be increased from time to time, except
for across- the-board salary reductions similarly affecting all management
personnel of the Company;

(v)        the Company requiring Employee to be based anywhere other than within
50 miles from Columbia, South Carolina, except for required travel on Company
business;

(vi)       the failure by the Company to pay Employee any portion of Employee's
compensation within the time guidelines established pursuant to standard Company
policies, or any other material breach by the Company of any other material
provision of this Agreement; or

(vii)     any other action or inaction that constitutes a material breach of the
terms of the Employee's employment agreement.

"Good Reason," however, shall not include the folding or merging of the Bank
into the Company or any other action whereby the Bank becomes a part of the
Company.

Employee shall notify the Company in writing that he believes that one or more
of the circumstances described above exists, and of his intention to terminate
this Agreement for Good Reason as a result thereof, within ninety days of the
time that he gains knowledge of such circumstances. Employee shall not deliver a
notice of termination of this Agreement until thirty days after he delivers the
notice described in the preceding sentence, and the Employee may do so only if
the circumstances described in such notice have not been corrected in all
material respects by the Company.

(f)        For purposes of this Agreement, "Change of Control" means
the occurrence of one of the following:

(i)   A change in ownership of the Company occurs on the date that any one
person, or more than one person acting as a group (as determined in Paragraph
(i)(5)(v)(B) of Treasury Regulation Section 1.409A-3), acquires ownership of
more than





6 of 12

--------------------------------------------------------------------------------

 



50% of the total fair market value or total voting power of the Company or Bank
other than (A) with respect to the Bank, the Company (B) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company, (C)
employee or a group of persons including Employee, and (D) an underwriter or
group of underwriters owning shares of common voting stock in connection with a
bona fide public offering of such shares and the sale of such shares to the
public;

(ii)  A change in the effective control of the Company occurs on the date that
(a) a person, or more than one person acting as a group (as determined in
Paragraph (i)(5)(v)(B) of Treasury Regulation Section 1.409A-3), acquires
ownership (or having acquired during the 12-month period ending on the date of
his most recent acquisition) of 30% or more of the total voting power of the
stock of the Company or Bank, or (b) a majority of the members of the Company's
board of directors is replaced during any 12- month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Company's board of directors prior to the date of appointment or election,
provided that the Company is a corporation for which there is no majority
shareholder.

(iii) A change in the ownership of a substantial portion of the Company's assets
occurs on the date that any one person, or more than one person acting as a
group (as determined in Paragraph (i)(5)(v)(B) of Treasury Regulation Section
1.409A-3), acquires (or having acquired during the 12-month period ending on the
date of his most recent acquisition) assets from the Company that have a total
gross fair market value equal to or more than 40 percent of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition. For purposes of this provision, gross fair market value means the
value of the assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.

This definition of Change in Control is intended to fully comply with the
definition of a change in control event as set forth in Treasury Regulation
Section 1.409A-3(i)(5).

8.          Confidential Information. Employee acknowledges that during, and as
a result of, Employee's employment with the Company and the Bank, Employee will
acquire, be exposed to and have access to, material, data and information of the
Company and its affiliates and/or its customers or clients that is confidential
or proprietary.

(a)          Use and Maintenance of Confidential Information. At all times,
both during and after the period of employment hereunder, Employee shall keep
and retain in confidence and shall not disclose, except as required in the
course of Employee's employment with the Company and the Bank, to any person or
entity, or use for his own purposes, any of this proprietary or confidential
information. For purposes of this Section 8, such information shall include, but
shall not be limited to: (i) the Company's or Bank's standard operating
procedures, processes, know-how and technical and product information, any of
which is of value to the Company or the Bank and not generally known by the
Company's or Bank's competitors or the public; (ii) all confidential information
obtained by the Company or the Bank from third parties and customers concerning
the business of the Company, including any customer lists or data; and





7 of 12

--------------------------------------------------------------------------------

 



(iii) confidential business information of the Company or its affiliates,
including marketing and business plans, strategies, projections, business
opportunities, client lists, customer list, confidential information by
customers or clients, sales and cost information and financial results and
performance. Employee acknowledges that the obligations pertaining to the
confidentiality and non-disclosure of information shall remain in effect
indefinitely, or until the Company has released any such information into the
public domain, in which case Employee's obligation hereunder shall cease with
respect only to such information so released.

(b)        Return of information. The Employee acknowledges that
all information, the disclosure of which is prohibited by Section 8(a) above, is
of a confidential and proprietary character and of great value to the Company
and/or Bank and shall remain the exclusive property of the Company and/or Bank.
Upon the termination of employment with the Company, the Employee agrees to
immediately deliver to the Company all records, calculations, memoranda, papers,
data, lists, and documents of any description which refer to or relate in any
way to such information and to return to the Company any of its equipment and
property which may then be in the Employee's possession or under his control.

(c)        No Removal of Information. Except as necessary to perform his job,
under no circumstances shall the Employee remove from the Company's or Bank's
office any of the Company's and/or Bank's books, records, documents, blueprints,
customer lists, any other stored information whether stored as paper,
electronically or otherwise, or any copies thereof, without the written
permission of the Company; nor shall the Employee make any copies of such books,
records, documents, blueprints, customer lists, or other stored information for
use outside of the Company's offices except as specifically authorized by the
Company or as necessary to perform his job.

9.          Noncompetition.

(a)          Noncompetition. Employee shall not take any of the following
actions during the applicable Noncompetition Period (as defined below).

(i) Become employed by (as an officer, director, employee, consultant or
otherwise), involved or engaged in, or otherwise commercially interested in or
affiliated with (other than as a less than 5% equity owner of any corporation
traded on any national, international or regional stock exchange or in the
over-the- counter market) any person or entity that competes with the Company,
Bank, or an affiliate thereof (collectively "Company Affiliate") in the business
of providing traditional banking services. Further, Employee shall not without
the written permission of the Company become employed by (as an officer,
director, employee, consultant or otherwise), involved or engaged in, or
otherwise commercially interested in or affiliated with (other than as a less
than 5% equity owner of any corporation traded on any national, international or
regional stock exchange or in the over-the-counter market) any person or entity
that competes with the Company or any Company Affiliate with respect to any of
the other services provided by any Company Affiliate during the Term, but such
permission by the Company shall not be unreasonably denied.





8 of 12

--------------------------------------------------------------------------------

 



(ii)      Solicit or attempt to solicit, for competitive purposes, the business
of any of the clients or customers of any Company Affiliate, or otherwise induce
such customers or clients or prospective customers or clients to reduce,
terminate, restrict or alter their business relationship with the Company or any
Company Affiliate in any fashion; or

(iii)     Induce or attempt to induce any employee of any Company Affiliate to
leave the Company Affiliate for the purpose of engaging in a business operation
that is competitive with the Company or Company Affiliate.

(b)        Noncompetition Period. For the purpose of Section 9 of this Section,
"Noncompetition Period" shall mean the period of employment hereunder and the
period commencing on the date of termination of employment and ending 12 months
thereafter. If employee is found to have violated the covenants contained herein
during the Noncompetition Period such Noncompetition Period shall be extended
for a period equal to the amount of time the Employee is found to have been in
non-compliance.

(c)        Geographic Scope. The restrictions on competition set forth in this
Section 9 shall apply to any county in either the State of Georgia or State of
South Carolina in which the Company or Company Affiliate is has a physical
presence during the Noncompetition Period, any county in any other state
(including but not limited to the States of North Carolina and Virginia) in
which the Company or Company Affiliate has a physical presence during the
Noncompetition Period, and/or any county that is contiguous to any county in
which the Company or Company Affiliate has a physical presence at the
commencement of the Noncompetition Period. However, the restrictions are
intended to apply only with respect to personal activities of Employee within
any such county and shall not be deemed to apply if Employee is employed by a
corporation that has branch offices within any such county but Employee does not
personally work in or have any business contacts with persons in such county.

(d)        Providing Copy of Agreement. Employee shall provide a copy of this
Agreement to any person or entity with whom Employee interviews during the time
limitations set forth in this Section 9(a).

(e)        Employee's Representation. Employee represents that his experience
and capabilities are such that the provisions of this Section 9 will not
unreasonably limit him in earning a livelihood in the event that Employee's
employment with the Company is terminated. Employee further acknowledges and
agrees that the restrictions of this Section 9 are necessary and vital to
protect Employer's legitimate business interests, are fair and reasonable in all
respects, and are not overbroad or unduly burdensome to him.

(f)         Obligations Survive. Employee's obligations under Sections 8 and
9 shall survive any termination of his employment with the Company.

10.          Company's Right to Obtain an Injunction. Employee acknowledges that
the Company or Company Affiliate will have no adequate means of protecting its
rights under Sections 8 and 9 other than by securing an injunction.





9 of 12

--------------------------------------------------------------------------------

 



(a)         Employee agrees that the Company or Company Affiliate is entitled to
enforce this Agreement by obtaining a preliminary and permanent injunction and
any other appropriate equitable relief in any court of competent jurisdiction.
Employee acknowledges that the Company's or Company Affiliate's recovery of
damages will not be an adequate means to redress a breach of this Agreement.
Nothing contained in this Section 10 shall prohibit the Company or Company's
Affiliate from obtaining any appropriate remedies in addition to injunctive
relief, including recovery of damages.

(b)         If a court determines that this Agreement or any covenant contained
herein is unreasonable, void or unenforceable, for any reason whatsoever, then
in such event the parties hereto agree that the duration, geographical or other
limitation imposed herein should be such as the court determines to be fair and
reasonable, it being the intent of each of the parties hereto be subject to an
agreement that is necessary for the protection of the legitimate interest of the
Company and/or Company Affiliate and its successors or assigns and that is not
unduly harsh in curtaining the legitimate rights of the Employee. If the court
declines to define less broad permissible restrictions, the parties agree to
submit to binding arbitration the permissible scope of reasonable restrictions,
pursuant to the Federal Arbitration Act and/or South Carolina Uniform
Arbitration Act, and agree that such arbitration result shall be incorporated
into this Agreement and that this Agreement will be amended accordingly.

(c)         Employee agrees that if he breaches any of the covenants set forth
in this Agreement, the Company shall be entitled to setoff its damages against
any amount owed by the Company (or successor) to Employee and to cease making
payments to the Employee pending a resolution of the controversy. This Paragraph
10(c) shall in no way limit the Company's or Company Affiliate's right to
simultaneously seek and obtain injunctive relief as set forth in Paragraph
10(a).

11.         General Provisions.

(a)        Entire Agreement. This Agreement contains the entire
understanding between the parties hereto relating to the employment of Employee
by the Company and supersedes any and all prior employment or compensation
agreements between the Company and Employee.

(b)        Assignability. Neither this Agreement nor any right or interest
hereunder shall be assignable by Employee, his beneficiaries or legal
representatives, without the Company's prior written consent; provided, however,
that nothing shall preclude (i) Employee from designating a beneficiary to
receive any benefit payable hereunder upon his death, or (ii) the executors,
administrators or other legal representatives of Employee or his estate from
assigning any rights hereunder to the person or persons entitled thereunto.

(c)        Binding Agreement. This Agreement shall be binding upon, and inure
to the benefit of, Employee and the Company, and their respective successors and
assigns.

(d)        Amendment of Agreement. This Agreement may not be amended except by
an instrument in writing signed by the parties hereto.





10 of 12

--------------------------------------------------------------------------------

 



(e)        Insurance. The Company, at is discretion, may apply for and procure
in its own name and for its own benefit, life insurance on Employee in any
amount or amounts considered advisable; and Employee shall have no right, title
or interest therein. Employee shall submit to any medical or other examination
and execute and deliver any applications or other instruments in writing as may
be reasonably necessary to obtain such insurance.

(f)         Severability. If any provision contained in this Agreement shall for
any reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement, but this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein. If a court
of competent jurisdiction finds the non-compete and restrictive covenants of
Paragraph 9 of this Agreement overbroad, invalid, and/or unenforceable for any
reason, the court shall construe the invalid provision(s) in such a way as to
make it legally enforceable in such a manner to ensure the most restrictive
result possible to protect the Company's confidential and proprietary
information.

(g)        Notices. All notices under this Agreement shall be in writing and
shall be deemed effective when delivered in person (with respect to the Company,
to the Company's Secretary) or when mailed, if mailed by certified mail, return
receipt requested. Notices mailed shall be addressed, in the case of Employee,
to his last known residential address, and in the case of the Company, to its
corporate headquarters, attention of the Secretary, or to such other address as
Employee or the Company may designate in writing at any time or from time to
time to the other party in accordance with this Section.

(h)        Waiver. No delay or omission by either party hereto in exercising any
right, power or privilege hereunder shall impair such right, power or privilege,
nor shall any single or partial exercise of any right, power or privilege
preclude any further exercise thereof or the exercise of any other right, power
or privilege. The provisions of this Section 11(h) cannot be waived except in
writing signed by both parties.

(i)         Governing Law. This Agreement has been executed and delivered in the
State of South Carolina, and the laws of such state shall govern its validity,
interpretation, performance and enforcement. Further, this agreement is governed
by and is intended to comply with in all respects, or provide exemptions from,
the requirements of Internal Revenue Code Section 409A and the regulations
issued thereunder by the Secretary of the Treasury.

(j)         Troubled Asset Relief Program ("TARP"). Nothing herein shall be
construed as authorizing the violation of or the non-compliance with Section 111
of the Emergency Economic Stabilization Act of 2008 ("Section 111"), as enacted
12 U.S.C. § 5221, if applicable. If Section 111 is applicable to this Agreement
due to the Company or Bank's receipt of TARP funds or otherwise and there is an
inconsistency between the requirements of Section 111 and the terms of this
Agreement, Section 111 shall control. If there is an inconsistency between the
requirements of Section 111 and the terms of this Agreement, the inconsistent
terms of this Agreement shall be null, void and of no effect. Nothing in this
Agreement shall be construed as requiring the Company to take any action
contrary to the requirements of Section 111 or make any payment prohibited by
Section 111.





11 of 12

--------------------------------------------------------------------------------

 



(k)         Waiver Of Right To Jury Trial. BOTH THE COMPANY AND EMPLOYEE HEREBY
KNOWINGLY WAIVE THEIR RIGHT TO A JURY TRIAL. With the exception of the scope of
the covenants discussed in Sections 8 and 9 of this Agreement, which the parties
have agreed to submit to binding arbitration if the court finds them too broad
and declines to define less broad permissible restrictions, all claims, disputes
and other matters in question between the Company, the Bank. their affiliates or
tiller successors or any one of them. on the one hand, and the Employee. on the
other hand, regarding anything, including but not limited to those arising out
of, or relating to, this Agreement or the validity.  interpretation,
enforceability or breach thereof, which are not resolved by agreement of the
parties. shall be tried to a judge sitting without a jury. Such non-jury trial
shall be held in Columbia, South Carolina.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

    

SCBT FINANCIAL CORPORATION

 

 

 

 

 

 

 

 

/s/ Robert R. Hill, Jr.

 

 

By:

Robert R. Hill, Jr.

 

 

Its:

Chief Executive Officer

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

/s/ John S. Goettee

 

 

John S. Goettee

 

12 of 12

--------------------------------------------------------------------------------